Quillian, Chief Judge.
A deprivation petition was brought against the defendant, who was the mother and legal custodian of three minor children alleged to be deprived. After an evidentiary hearing, judgment was entered finding the children to be deprived and placing them temporarily in the custody of Houston County Department of Family and Children Services. The defendant appeals and for her sole enumeration of error asserts the trial court erred in overruling her motion to dismiss for lack of venue. Held:
Code Ann. § 24A-1101 (Ga. L. 1971, pp. 709, 720) provides: “A proceeding under this Code [Title 24A] may be commenced in the county in which the child resides____” From the proof adduced there was evidence that, although the mother intended to move to Jones County, at the time the petition was served she was a resident of Houston County. Since the children’s residence is that of their mother, as legal custodian (Sanchez v. Family &c. Services, 138 Ga. App. 49, 51 (3) (225 SE2d 441) (reversed on other grounds Sanchez v. Family &c. Services, 237 Ga. 406 (229 SE2d 66)); Taylor v. Taylor, 216 Ga. 767, 770 (119 SE2d 571)), the trial judge did not err in overruling defendant’s motion predicated on improper venue.

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.